UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 30, 2010 NN, INC. (Exact name of registrant as specified in its charter) Delaware 0-23486 62-1096725 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 Waters Edge Drive Johnson City, Tennessee (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (423)743-9151 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFT 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFT 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFT 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17CFT 240.13c-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITIONS Published as Exhibit 99.1 is NN, Inc.'s press release datedNovember 4, 2010 regarding the results for thethird quarter endedSeptember 30, 2010. The attached press release included the following non-GAAP measures: Net incomefrom normal operations. These non-GAAP measures are not in accordance with, or an alternative for, generally accepted accounting principles and may be different from non-GAAP measures used by other companies. In addition, these non-GAAP measures are not based on any comprehensive set of accounting rules or principles. We believe that non-GAAP measures have limitations in that they do not reflect all of the amounts associated with our results of operations as deteremined in accordance with GAAP and that these measures should only be used to evaluate our results of operations in conjunction with the corresponding GAAP measures. Our management uses financial information that does not include (a) restructuring costs for plant closing, (b)foreign exchange (gain) loss on intercompany loans, (c)new program startup costs at Whirlaway and, (d) valuation allowance on deferred tax, net. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS The following exhibit is furnished pursuant to Item 2.02, is not considered "filed" under the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any of the previous or future filings of NN, Inc. under the Securities Act of 1933, as amended, or the Exchange Act. Exhibit Description Number of Exhibit 99.1 Press Release of NN, Inc. datedNovember 4, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NN, INC. Date:November 4, 2010 By: /s/ William C. Kelly, Jr. Name : William C. Kelly, Jr. Title : Vice President and Chief Administrative Officer
